     Case 2:20-cr-00154 Document 170 Filed 09/29/20 Page 1 of 3 PageID #: 453



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:20-00154

JASON MICHAEL TERRELL

                        MEMORANDUM OPINION AND ORDER

       Pending before the court is the motion of defendant Jason

Michael Terrell to continue the trial and all related deadlines.

(ECF No. 167).       In support of defendant’s motion and the need for

a continuance, counsel for Terrell states that he needs

additional time to review the voluminous discovery provided by

the government.       The COVID-19 pandemic has also significantly

hampered counsel’s ability to meet with his client and additional

time is needed to fully advise his client.            Defendant requests a

continuance of approximately ninety (90) days.             The government

does not oppose defendant’s request for a continuance.

       Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.             In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that failure to

grant a continuance would deny counsel the reasonable time
  Case 2:20-cr-00154 Document 170 Filed 09/29/20 Page 2 of 3 PageID #: 454



necessary for effective preparation, taking into account the

exercise of due diligence.

         Accordingly, the court hereby ORDERS as follows:

     1.     Trial of this action is continued until February 2,

             2021, at 9:30 a.m., in Charleston.       Jury instructions

             and proposed voir dire are to be filed by January 26,

             2021;

     2.     All pretrial motions are to be filed by December 28,

             2020;

     3.     A pretrial motions hearing is scheduled for January 4,

             2021, at 11:00 a.m., in Charleston;

     4.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

             the filing of the motion until the trial is excludable

             for purposes of the Speedy Trial Act.1

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.




     1
       The court notes that, for purposes of determining
compliance with the Speedy Trial Act, “in cases involving
multiple defendants only one speedy trial clock, beginning on the
date of the commencement of the speedy trial clock of the most
recently added defendant, need be calculated under 18 U.S.C.
§ 3161(h)(7).” United States v. Piteo, 726 F.2d 50, 52 (2d Cir.
1983); see also United States v. Walker, Nos. 95-5914, 96-4247,
96-4110, 1997 WL 358770, *3 (4th Cir. June 30, 1997) (quoting
Piteo).

                                     2
Case 2:20-cr-00154 Document 170 Filed 09/29/20 Page 3 of 3 PageID #: 455



        IT IS SO ORDERED this 29th day of September, 2020.

                                ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                   3
